FILED
                             NOT FOR PUBLICATION                             JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMIRA RIVERAL, a.k.a. Amira Ahmed                No. 09-70745
Hashim,
                                                 Agency No. A078-009-261
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Amira Riveral, a native of Libya and citizen of Bulgaria, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      The record does not compel the conclusion that Riveral established

extraordinary circumstances to excuse her untimely asylum application. See

8 C.F.R. § 1208.4(a)(5). In addition, we lack jurisdiction to consider her

unexhausted challenge to the factual allegation in the Notice to Appear regarding

the termination of nonimmigrant student status. See Tall v. Mukasey, 517 F.3d

1115, 1120 (9th Cir. 2008). Accordingly, her asylum claim fails.

      Riveral testified that she was never approached, verbally harassed, or

physically harmed in Bulgaria. Substantial evidence supports the agency’s finding

that Riveral failed to establish that she experienced past persecution in Bulgaria on

account of her Muslim religion and Middle Eastern appearance. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). We lack jurisdiction to review

Riveral’s contention that the IJ failed to consider the harms stated in her asylum

application because she failed to raise this to the BIA. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004). Substantial evidence also supports the agency’s


                                          2                                    09-70745
finding that Riveral failed to establish a clear probability of future persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir 2003). Accordingly, Riveral’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Riveral failed to show it is more likely than not she will be tortured if

returned to Bulgaria. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    09-70745